Citation Nr: 0844944	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  98-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for a muscle strain of 
the right abdomen (claimed as right lower quadrant pain of 
the abdomen).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a thoracic spine 
strain and scoliosis (claimed as intermittent muscle spasms 
of the thoracic back and legs).

6.  Entitlement to service connection for myofascial pain 
syndrome with intermittent numbness of all limbs (claimed as 
intermittent radiating full body fulgurant pains).



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to October 
1970, when he was discharged for unsuitability.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the decisions, the RO denied the 
veteran's petition to reopen his previously denied claims for 
service connection for a low back disorder, narcolepsy, and a 
psychiatric disorder (a claim for a different psychiatric 
disorder was also denied on a direct basis).  The RO also 
denied multiple claims for service connection for various 
disorders.

The veteran perfected an appeal as to multiple issues and in 
December 2000 the Board denied reopening claims for service 
connection for a low back disorder, narcolepsy and a nervous 
disorder and remanded various other issues.  In October 2001 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision regarding the issues 
decided and remanded them back to the Board.  In November 
2003, the Board remanded these issues to the AMC/RO.  All of 
the issues on appeal were subsequently returned to the Board 
and addressed in May 2005.  The Board reopened the veteran's 
claims for service connection for a low back disorder and 
narcolepsy and remanded these issues as well as the other 
issues listed on the cover page and a claim for service 
connection for a psychiatric disorder.  The remaining claims 
were denied.  On remand service connection for major 
depression was granted.  The issues on the cover page were 
then returned to the Board.      

In October 2008 a claim for service connection for post-
traumatic stress disorder and traumatic brain injury were 
received.  As these claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  (It is noted that service connection has been 
granted for a psychiatric disorder, so it is unclear what 
additional benefit might flow from a claim for service 
connection for post-traumatic stress disorder, but that issue 
is not developed or before the Board in any case.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran had been represented in this appeal by The 
American Legion, who most recently entered an argument on his 
behalf in August 2008.  The case was returned to the Board 
that same month.  In October 2008 the Board received 
documents from the Arkansas Department of Veterans Affairs 
(ADVA), including a form signed by the veteran appointing the 
ADVA as his representative.  It appears that the veteran has 
recently moved to Arkansas.  The veteran has a period of 90 
days after the mailing of notice that an appeal has been 
certified to the Board in which he may request a change in 
representation.  38 C.F.R. § 20.1304 (2008).  An appropriate 
designation of a new representative will automatically revoke 
any prior designation of representation.  38 C.F.R. § 20.607 
(2008).  The veteran is now represented by the ADVA.  As the 
ADVA has not had an opportunity to review the veteran's 
claims file and offer an argument on his behalf, the claim 
must be remanded to protect his due process rights.  

Accordingly, the case is REMANDED for the following action:

The veteran's new representative should be 
afforded an opportunity to review the 
claims file and submit a VA Form 646 or 
other argument as appropriate, if so 
desired.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



